Citation Nr: 1736548	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  10-28 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1960 to April 1965.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2009 rating decision of the VA Regional Office in Cheyenne, Wyoming that denied service connection for bilateral hearing loss disability.

The claim was remanded by the Board in June 2011 for additional development. 


FINDING OF FACT

The Veteran has hearing loss as a result of his military service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There is no need to address the duties to assist and notify the Veteran under the VCAA, or any other due process concerns, as the sought benefits are granted by this decision.

II.  Service Connection

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran essentially contends that his bilateral hearing loss was caused by in-service noise exposure.  In a November 2005 VA treatment note, the Veteran requested an audiology evaluation.  The examiner noted he apparently had one several years ago.  The examiner reported the Veteran was in the artillery and that it was very likely that this was part of the etiology of his problem although he had not complained of hearing loss in service.  In a subsequent November 2005 VA audiology note, the Veteran reported he is an artillery veteran and no hearing protection was worn.  He also reported he worked in a plant for 9 years which was noisy, but he worse muffs.  He was also a logger without ear protection.  Upon examination, the examiner noted diagnoses of mild hearing loss at 3000Hz and severe hearing loss at 4000Hz in the right ear.  The audiologist also noted moderate hearing loss at 3000Hz and severe hearing loss at 4000Hz in the left ear.  In a January 2009 VA audiology note, the audiologist noted the Veteran's hearing loss was identified at the VA about 10 years go.  He stated he was in artillery without ear protection.  The Veteran also reported he thinks his hearing was within normal limits when he left the military but got worse over time.  The examiner opined the Veteran's hearing loss is consistent in morphology with noise exposure/acoustic trauma.

The Board notes that the Veteran's service treatment records are negative for complaints or diagnosis of hearing loss.  Nevertheless, the Board finds the Veteran's detailed account of noise exposure in service to be credible.

The Board notes that the Veteran's hearing loss meets the criteria of 38 C.F.R. § 3.385 (2016) for the purposes of service connection.

However, there are conflicting opinions on whether or not the Veteran has hearing loss as a result of in-service noise exposure.  February 2009 and January 2012VA examination report and addendums dated in May 2010, March 2012, May 2012, June 2012, and August 2012 indicated that the Veteran's bilateral hearing loss was not due to active service as the Veteran's hearing loss was normal on separation and medical evidence does not support late-onset hearing loss due to noise exposure.  However, a VA audiologist noted that the Veteran's hearing loss consistent in morphology with noise exposure/acoustic trauma in a VA treatment record dated in January 2009.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


